DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “securing mechanism”, “spring”, “dampener”, “safety mechanism” must be shown or the features canceled from claims 10 – 13, 19, and 20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, 6, 9, and 14 are objected to because of the following informalities:  
Claim 2, line 2 recites the limitation “a first hook” which should be changed to “a first hook of the at least two hooks”.
Claim 2, line 2 recites the limitation “a second hook” which should be changed to “a second hook of the at least two hooks”.  
Claim 3, line 3 recites the limitation “a first horn-shaped hook” which should be changed to “a first horn-shaped hook of the at least two horn-shaped hooks”.
Claim 3, lines 3 – 4 recites the limitation “a second horn-shaped hook” which should be changed to “a second horn-shaped hook of the at least two horn-shaped hooks”.
Claim 6, lines 1 – 2 recites the limitation “the secondary member is configured resistively move” which should be changed to “the secondary member is configured to resistively move”.
Claim 9, lines 1 – 2 recites the limitation “the tertiary member is configured resistively move” which should be changed to “the tertiary member is configured to resistively move”.
Claim 14, line 11 recites the limitation “a first primary hook” which should be changed to “a first primary hook of the at least two primary hooks”.
Claim 14, line 11 recites the limitation “a second primary hook” which should be changed to “a second primary hook of the at least two primary hooks”.
Claim 14, line 34 recites the limitation “a first horn-shaped hook and a second horn-shaped hook” which should be changed to “a first horn-shaped hook and a second horn-shaped hook of the at least two horn-shaped hooks”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 4 recites the limitation “at least two hook portions of a tertiary hook”.  However, it is unclear whether such limitation is the same as the explicit recitation of “a plurality of tertiary hooks” in claim 1, line 27 or are completely different limitations.
Claim 19, line 4 recites the limitation “a horn-shaped hook”.  However, it is unclear if the “a horn-shaped hook” is part of the “at least two horn-shaped hooks” or completely different limitations.
Claim 20, line 3 recites the limitation “a horn-shaped hook”.  However, it is unclear if the “a horn-shaped hook” is part of the “at least two horn-shaped hooks” or completely different limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 9,150,066 B1) in view of Dravecz (US 2002/0070529 A1).
For claim 1, Cooper discloses a container hitch 100 for facilitating detachably attaching of a container to a vehicle, the container hitch comprising: 
a primary member 110, 112, 114, 115, 302 detachably couplable to a tow hitch 302 of a vehicle 300 using a primary coupling mechanism 110, 115, wherein a first primary part of the primary coupling mechanism is comprised in a first primary end 102 of the primary member and a second primary part 302 of the primary coupling mechanism is comprised in the tow hitch, [wherein the first primary part and the second primary part is detachably couplable] (col. 7, lines 46 – 48), wherein the first primary part comprises a hook 110, wherein the second primary part comprises a tow ball 302 of the tow hitch, [wherein the tow ball is characterized by a tow ball diameter, wherein the hook is configured for removably receiving the tow ball] (fig. 2, col. 7, lines 51 – 53); 
a secondary member 108 [coupled to the primary member] (fig. 1), [wherein a first secondary end of the secondary member is coupled to a second primary end of the primary member] (drawing 1 below), [wherein a primary longitudinal axis of the primary member forms a first angle with a secondary longitudinal axis of the secondary member] (drawing 1 below); and 
a tertiary member 116, 118 [coupled with the secondary member] (fig. 1, drawing 1 below), [wherein a first tertiary end of the tertiary member is coupled with a second secondary end of the secondary member, wherein the secondary longitudinal axis forms a second angle with a tertiary longitudinal axis of the tertiary member] (drawing 1 below), wherein the tertiary member is detachably couplable with a container 200 using a tertiary coupling mechanism 116, 118, 202, wherein a first tertiary part 116, 118 of the tertiary coupling mechanism is comprised in a second tertiary end 116 of the tertiary member and a second tertiary part 202 of the tertiary coupling mechanism is comprised in the container, [wherein the first tertiary part is detachably couplable to the second tertiary part] (col. 5, lines 19 – 21), wherein the first tertiary part comprises a plurality of tertiary hooks 116 [separated by a tertiary distance] (fig. 1), wherein the second tertiary part comprises a handle 202 of the container, [wherein the plurality of tertiary hooks is configured for removably receiving the handle] (figs. 1 and 2, col. 5, lines 19 – 21), but does not explicitly disclose the primary hook is a plurality of primary hooks separated by a primary distance.
Dravecz discloses [a ball 3 having a neck 4; a C-shaped strut is clamped to the neck of the ball in an upstanding yoke or clamp 5] (page 1, paragraph [0014]), [wherein the yoke or clamp have left and right hook portions] (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the plurality of hooks of Dravecz in place of the hook of Cooper to provide for a more secure attachment, thus reducing overall vibrational damage.
	

    PNG
    media_image1.png
    770
    1062
    media_image1.png
    Greyscale

Drawing 1
For claim 2, Cooper modified as above discloses the container hitch [wherein the plurality of primary hooks comprises at least two hooks] (left and right hook portions of element 5 of Dravecz), [wherein a first hook is separated from a second hook by the primary distance forming a hook aperture] (fig. 2 of Dravecz), [wherein the hook aperture is characterized by a hook aperture diameter] (fig. 2 of Dravecz), [wherein the hook aperture diameter is less than the tow ball diameter, wherein the at least two hooks encompasses the tow ball in at least one part for detachably coupling of the at least two hooks with the tow ball] (fig. 1 of Dravecz).
For claim 4, Cooper modified as above discloses the container hitch [wherein the first angle is an obtuse angle] (drawing 1 above). 
For claim 5, Cooper modified as above discloses the container hitch [wherein the secondary member is movably coupled with the primary member for providing a relative movement to the secondary member in relation to the primary member] (col. 4, lines 35 – 38).
For claim 6, Cooper modified as above discloses the container hitch [wherein the secondary member is configured resistively move between a plurality of secondary member positions in relation to the primary member] (col. 4, liens 35 – 38, via material composition).
For claim 7, Cooper modified as above discloses the container hitch [wherein the second angle is an obtuse angle] (drawing 1 above).
For claim 8, Cooper modified as above discloses the container hitch [wherein the tertiary member is movably coupled with the secondary member for providing a relative movement to the tertiary member in relation to the secondary member] (col. 5, lines 50 – 56).
For claim 9, Cooper modified as above discloses the container hitch [wherein the tertiary member is configured resistively move between a plurality of tertiary member positions in relation to the secondary member] (col. 5, lines 50 – 56).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 9,150,066 B1) in view of Dravecz (US 2002/0070529 A1), and further in view of Lewy et al. (US 2004/0164517 A1).
For claim 3, Cooper modified as above discloses the container hitch wherein the plurality of tertiary hooks comprises at least two horn-shaped hooks 116, but does not explicitly disclose wherein a hook member is characterized by a hook member length, wherein a first horn-shaped hook and a second horn-shaped hook are parallelly attached to the hook member and separated by the tertiary distance along the hook member length.
Lewy et al. discloses trolley 10 comprising [a metal stop 18; horseshoe-shaped metal members 12 welded to each end of the stop] (page 2, paragraph [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use metal stop of Lewy et al. with the tertiary hooks of Cooper modified as above to allow for improved support of the hook, thus reducing overall maintenance costs. Additionally, the connection would allow for maintaining the ability for the pair of arcs for independent lateral and vertical movement.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 9,150,066 B1) in view of Dravecz (US 2002/0070529 A1), and further in view of Clement et al. (US 2007/0169951 A1).
For claim 10, Cooper modified as above does not explicitly disclose the container hitch further comprising a securing mechanism comprised in the plurality of tertiary hooks, wherein the securing mechanism comprises a securing member, wherein the securing member attaches to at least two hook portions of a tertiary hook forming a hook enclosure for encompassing the handle, wherein the encompassing secures the handle to the tertiary hook.
Clement et al. discloses [left and right lower hooks 29, 30; left and right lower latches or lugs 31, 32to latch or unlatch the hooks] (page 2, paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use latches of Clement et al. with the tertiary hooks of Cooper modified as above to allow for improved securement of the container relative to the hooks, thus reducing unwanted detachment and malfunction.
For claim 13, Cooper modified as above does not explicitly disclose the container hitch further comprises a safety mechanism comprised in the plurality of tertiary hooks, wherein the safety mechanism comprises at least one safety member attached to a first hook end of a tertiary hook, wherein the at least one safety member is configured for securing a container lid of the container in at least one lid position.
Clement et al. discloses [left and right lower hooks 29, 30; left and right lower latches or lugs 31, 32to latch or unlatch the hooks] (page 2, paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use latches of Clement et al. with the tertiary hooks of Cooper modified as above to allow for improved securement of the container relative to the hooks, thus reducing unwanted detachment and malfunction.
Claims 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 9,150,066 B1) in view of Dravecz (US 2002/0070529 A1) and Lewy et al. (US 2004/0164517 A1).
For claim 14, Cooper discloses a container hitch 100 for facilitating detachably attaching of a container to a vehicle, the container hitch comprising:
a primary member 110, 112, 114, 115, 302 detachably couplable to a tow hitch 302 of a vehicle 300 using a primary coupling mechanism 110, 115, wherein a first primary part of the primary coupling mechanism is comprised in a first primary end 102 of the primary member and a second primary part 302 of the primary coupling mechanism is comprised in the tow hitch, wherein the first primary part and the second primary part is detachably couplable, wherein the second primary part comprises a tow ball 302 of the tow hitch, [wherein the tow ball is characterized by a tow ball diameter] (fig. 2, col. 7, lines 51 – 53),
a secondary member 108 [coupled to the primary member] (fig. 1), [wherein a first secondary end of the secondary member is coupled to a second primary end of the primary member] (drawing 1 below), [wherein a primary longitudinal axis of the primary member forms a first angle with a secondary longitudinal axis of the secondary member] (drawing 1 below); and 
a tertiary member 116, 118 [coupled with the secondary member] (fig. 1, drawing 1 below), [wherein a first tertiary end of the tertiary member is coupled with a second secondary end of the secondary member, wherein the secondary longitudinal axis forms a second angle with a tertiary longitudinal axis of the tertiary member] (drawing 1 below), wherein the tertiary member is detachably couplable with a container 200 using a tertiary coupling mechanism 116, 118, 202, wherein a first tertiary part 116, 118 of the tertiary coupling mechanism is comprised in a second tertiary end 116 of the tertiary member and a second tertiary part 202 of the tertiary coupling mechanism is comprised in the container, [wherein the first tertiary part is detachably couplable to the second tertiary part] (col. 5, lines 19 – 21), wherein the first tertiary part comprises at least two horn-shaped hooks 116 [separated by a tertiary distance] (fig. 1), wherein the second tertiary part comprises a handle 202 of the container, and [wherein the at least two horn-shaped hooks is configured for removably receiving the handle] (figs. 1 and 2, col. 5, lines 19 – 21);
 but does not explicitly disclose 
wherein the first primary part comprises at least two primary hooks separated by a primary distance, wherein a first primary hook is separated from a second primary hook by the primary distance for forming a primary hook aperture, wherein the primary hook aperture is characterized by a hook aperture diameter, wherein the hook aperture diameter is less than the tow ball diameter, wherein the at least two primary hooks encompasses the tow ball in at least one part for detachably coupling of the at least two hooks with the tow ball; and
wherein the first tertiary part comprises a hook member characterized by a hook member length, wherein a first horn-shaped hook and a second horn-shaped hook are parallelly attached to the hook member along the hook member length separated by the tertiary distance.
Dravecz discloses [a ball 3 having a neck 4; a C-shaped strut is clamped to the neck of the ball in an upstanding yoke or clamp 5] (page 1, paragraph [0014]), [wherein the yoke or clamp have left and right hook portions] (fig. 2), but does not explicitly disclose wherein the first tertiary part comprises a hook member characterized by a hook member length, wherein a first horn-shaped hook and a second horn-shaped hook are parallelly attached to the hook member along the hook member length separated by the tertiary distance.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the plurality of hooks of Dravecz in place of the hook of Cooper to provide for a more secure attachment, thus reducing overall vibrational damage.
Lewy et al. discloses trolley 10 comprising [a metal stop 18; horseshoe-shaped metal members 12 welded to each end of the stop] (page 2, paragraph [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use metal stop of Lewy et al. with the tertiary hooks of Cooper modified as above to allow for improved support of the hook, thus reducing overall maintenance costs. Additionally, the connection would allow for maintaining the ability for the pair of arcs for independent lateral and vertical movement.
For claim 15, Cooper modified as above discloses the container hitch [wherein the first angle is an obtuse angle] (drawing 1 above).
For claim 16, Cooper modified as above discloses the container hitch [wherein the secondary member is movably coupled with the primary member for providing a relative movement to the secondary member in relation to the primary member] (col. 4, liens 35 – 38, via material composition).
For claim 17, Cooper modified as above discloses the container hitch [wherein the second angle is an obtuse angle] (drawing 1 above).
For claim 18, Cooper modified as above discloses the container hitch [wherein the tertiary member is movably coupled with the secondary member for providing a relative movement to the tertiary member in relation to the secondary member] (col. 5, lines 50 – 56).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 9,150,066 B1) in view of Dravecz (US 2002/0070529 A1) and Lewy et al. (US 2004/0164517 A1), and further in view of Clement et al. (US 2007/0169951 A1).
For claim 19, Cooper modified as above does not explicitly disclose the container hitch further comprising a securing mechanism comprised in the plurality of tertiary hooks, wherein the securing mechanism comprises a securing member, wherein the securing member attaches to at least two hook portions of a tertiary hook forming a hook enclosure for encompassing the handle, wherein the encompassing secures the handle to the tertiary hook.
Clement et al. discloses [left and right lower hooks 29, 30; left and right lower latches or lugs 31, 32to latch or unlatch the hooks] (page 2, paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use latches of Clement et al. with the tertiary hooks of Cooper modified as above to allow for improved securement of the container relative to the hooks, thus reducing unwanted detachment and malfunction.
For claim 20, Cooper modified as above does not explicitly disclose the container hitch further comprises a safety mechanism comprised in the plurality of tertiary hooks, wherein the safety mechanism comprises at least one safety member attached to a first hook end of a tertiary hook, wherein the at least one safety member is configured for securing a container lid of the container in at least one lid position.
Clement et al. discloses [left and right lower hooks 29, 30; left and right lower latches or lugs 31, 32to latch or unlatch the hooks] (page 2, paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use latches of Clement et al. with the tertiary hooks of Cooper modified as above to allow for improved securement of the container relative to the hooks, thus reducing unwanted detachment and malfunction.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails a spring coupled to the tertiary member and the secondary member, wherein the spring is configured for translating a vertical relative motion between the container and a surface in an oscillation of the spring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10569605 – a hitch system comprising cushion sleeves and utility hole;
US-9085207 – a tow hitch rigging arm comprising a receiver assembly and hook assembly;
US-8550318 – a bracket comprising a mounting end; a round aperture; and hook;
GB-2430422A – a vehicle tow bar comprising a slot and hook shaped arms; and
NL-1027742C2 – comprising a coupling device; tow hook; and first coupling part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611